      Case 1:18-cv-01551-ESH Document 92 Filed 05/07/19 Page 1 of 31



                     UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF COLUMBIA

                                          )
                                          )
LUCAS CALIXTO, et al.,                    )
                                          )
                    PLAINTIFFS,           )    Case No. 1:18-cv-01551-ESH
                                          )
v.                                        )
                                          )    HEARING REQUESTED
UNITED STATES DEPARTMENT OF THE           )
ARMY, et al.,                             )
                                          )
                    DEFENDANTS.           )
                                          )
                                          )
                                          )
                                          )


                REPLY MEMORANDUM IN SUPPORT OF
       PLAINTIFFS’ RENEWED MOTION FOR CLASS CERTIFICATION
                AND APPOINTMENT OF CLASS COUNSEL




                                  Douglas W. Baruch (D.C. Bar No. 414354)
                                  Jennifer M. Wollenberg (D.C. Bar No. 494895)
                                  Kayla Stachniak Kaplan (D.C. Bar No. 996635)
                                  Neaha P. Raol (D.C. Bar No. 1005816)
                                  Katherine L. St. Romain (D.C. Bar No. 1035008)
                                  Fried, Frank, Harris, Shriver & Jacobson LLP
                                  801 17th Street, NW
                                  Washington, D.C. 20006
                                  Telephone: (202) 639-7000
                                  Facsimile: (202) 639-7003
                                  Email: douglas.baruch@friedfrank.com
                                  Email: jennifer.wollenberg@friedfrank.com

                                  Counsel for Plaintiffs
               Case 1:18-cv-01551-ESH Document 92 Filed 05/07/19 Page 2 of 31



                                                   TABLE OF CONTENTS

                                                                                                                                         Page

INTRODUCTION ...........................................................................................................................1

ARGUMENT ...................................................................................................................................4

          I.         The “Sub-Class 1” Claims Are Ripe, and Their Review Should Not
                     Be Postponed ...........................................................................................................4

                     A.         Sub-Class 1 Members Exist and Are Suffering Very Real and
                                Serious Hardship ..........................................................................................5

                     B.         Reviewing the Adequacy of the October 26 Policy Now Does
                                Not Harm the Army, and the Harm to Plaintiffs and Putative
                                Class Members Outweighs Any Interest of Defendants in
                                Postponement ...............................................................................................8

                     C.         Postponement Would Not Benefit the Court, and the State of the
                                Administrative Record Is Irrelevant to the “Ripeness” Question ..............11

                     D.         The October 26 Policy Is a Reviewable Final Agency Action,
                                Even Without Full Implementation, Including Because It Is
                                Facially Unlawful.......................................................................................12

                     E.         This Court Already Determined That the Complaint Is Not
                                Deficient .....................................................................................................15

                     F.         Defendants’ Knowledge of USCIS’s Treatment of
                                “Uncharacterized” Discharges Requires Prompt Review of
                                Defendants’ Discharge “Process” ..............................................................16

          II.        The Court Should Grant Class Certification ..........................................................17

                     A.         Plaintiffs’ Class Certification Request Is Appropriate and Does
                                Not Improperly Implicate a Merits Decision .............................................17

                     B.         Sub-Class I Members Exist........................................................................19

                     C.         There Are “Live” Claims, and Named Plaintiffs Are Adequate
                                Class Representatives.................................................................................19

                     D.         Defendants’ False Distinction between DTP and DEP MAVNI
                                Soldiers Does Not Defeat Commonality or Typicality ..............................22




                                                                       i
            Case 1:18-cv-01551-ESH Document 92 Filed 05/07/19 Page 3 of 31



                     E.         Defendants Focus on Distinctions Among the Reasons for
                                Discharges Is Meaningless for Class Certification
                                Purposes .....................................................................................................24

CONCLUSION ..............................................................................................................................25




                                                                      ii
            Case 1:18-cv-01551-ESH Document 92 Filed 05/07/19 Page 4 of 31



                                               TABLE OF AUTHORITIES

                                                                                                                               Page(s)

Cases

Ciba-Geigy Corp. v. EPA,
   801 F.2d 430 (D.C. Cir. 1986) .................................................................................................12

Comcast Corp. v. Behrend,
  569 U.S. 27 (2013) ...................................................................................................................18

Del Monte Fresh Produce Co. v. United States,
   570 F.3d 316 (D.C. Cir. 2009) .................................................................................................20

DL v. Dist. Of Columbia,
   302 F.R.D. 1 (D.D.C. 2013) .......................................................................................................4

Duggan v. Bowen,
   691 F. Supp. 1487 (D.D.C. 1988) ..................................................................................8, 13, 16

Eisen v. Carlisle & Jacquelin,
    417 U.S. 156 (1974) .................................................................................................................18

Garza v. Hargan,
   304 F. Supp. 3d 145 (D.D.C. 2018) .........................................................................................20

Gutierrez v. Johnson & Johnson,
   467 F. Supp. 2d 403 (D.N.J. 2006) ..........................................................................................18

Kirwa v. United States Dep’t of Def.,
   No. CV 17-1793 (ESH)(RMM) (D.D.C. Oct. 25, 2017) ................................................. passim

Littlewolf v. Hodel,
    681 F. Supp. 929 (D.D.C. 1988) ..............................................................................................25

Manker v. Spencer,
  329 F.R.D. 110 (D. Conn. 2018)..............................................................................................18

Nio v. United States Dep’t of Homeland Sec.,
   323 F.R.D. 28 (D.D.C. 2017) ........................................................................................... passim

Powell v. McCormack,
   395 U.S. 486 (1969) .................................................................................................................19

Ramirez v. United States Immigration & Customs Enf’t,
   338 F. Supp. 3d 1 (D.D.C. 2018) .................................................................................18, 24, 25




                                                                   iii
             Case 1:18-cv-01551-ESH Document 92 Filed 05/07/19 Page 5 of 31



R.I.L.-R v. Johnson,
    80 F. Supp. 3d 164 (D.D.C. 2015) ...........................................................................................19

Robidoux v. Celani,
   987 F.2d 931 (2d Cir. 1993).......................................................................................................4

Thorpe v. District of Columbia,
   916 F. Supp. 2d 65 (D.D.C. 2013) ...........................................................................................21

Tiwari v. Mattis,
   No. C17-00242-TSZ (W.D. Wash.) .........................................................................................14

Wal-Mart Stores, Inc. v. Dukes,
   564 U.S. 338 (2011) .................................................................................................................18

Statutes & Rules

8 U.S.C. § 1440 ................................................................................................................................2

10 U.S.C. § 513 ..............................................................................................................................23

10 U.S.C. § 12013 ..........................................................................................................................23

10 U.S.C. § 12685 ..........................................................................................................................16

Fed. R. Civ. P. 23 ................................................................................................................... passim




                                                                       iv
         Case 1:18-cv-01551-ESH Document 92 Filed 05/07/19 Page 6 of 31



                                       INTRODUCTION

       Defendants’ opposition to class certification ignores three critical facts: (1) In response to

the allegations and facts adduced by Plaintiffs, Defendants have presented no facts or evidence

that any named Plaintiff or proposed class member received the process due to them under military

regulations and the Constitution before the Army took steps to discharge them from the military;

(2) Defendants have admitted that certain Plaintiffs and hundreds of proposed class members who

already have been “fully” discharged will not (absent judicial order) be accorded any relief or due

process, even under the “new” October 26 Policy; and (3) in the more than ten months since this

action commenced, Plaintiffs and proposed class members have suffered and are continuing to

suffer the effects of Defendants’ summary discharge policy for MAVNIs. These circumstances

cannot be ignored or dismissed. They form the foundation for the claims in this action. They

make the complaint allegations ripe for resolution. And they tie the Plaintiffs and the putative

class members together with a common theme and central claim: The Army targeted these

MAVNI soldiers for summary discharge actions, denied them the due process mandated by law,

and caused them harm.

       Defendants seek to muddle this clear picture by straying beyond the Complaint’s

allegations and by attempting to identify, and in some instances create, distinctions among the

soldiers that do not bear on the class claims. But these efforts fall short of defeating class

certification. For purposes of the claims presented here, it makes no difference whether a soldier

enlisted in the Army through the Delayed Training Program (“DTP”) or the Delayed Entry

Program (“DEP”). It also makes no difference whether a soldier was “fully” discharged, partially

discharged, or simply slated for an “uncharacterized” discharge. Nor is it of any relevance to the

class certification inquiry what purported involuntary discharge ground the Army relied on for the




                                                 1
         Case 1:18-cv-01551-ESH Document 92 Filed 05/07/19 Page 7 of 31



discharge actions. What matters here is that Plaintiffs and every member of the proposed class

was deprived of the process required by law in advance of the Army’s discharge actions. And this

lack of notice has created substantial harm, including soldiers, military units, USCIS, and others

lacking clarity on the basic question of their discharge status. This confusion was entirely

avoidable if only the Army had followed the law. Among other adverse impacts, examples of the

harm to these soldiers includes:

       criminal indictment for allegedly making false statements to USCIS about military

        separation status;

       exclusion from drilling (including with the threat of police involvement) even while

        worrying whether they will be punished for not attending drills;

       enhanced risk of deportation and removal proceedings;

       lapses in health insurance coverage;

       invoices and the threat of debt collection and credit ruin (for drilling beyond the supposed

        discharge date – including so-called “partial” discharge dates);

       denial of naturalization by USCIS on the basis of receiving “uncharacterized” discharges1;

       inability to obtain the protection and work authorization of “Deferred Action” because

        USCIS will not recognize their status in the military;

       inability to access the information necessary to address and challenge the grounds for the

        Army’s discharge activity against them;

       loss of a “national security” position;




1
   USCIS is treating an “uncharacterized” discharge as disqualifying for naturalization under 8
U.S.C. § 1440 even though the military recognizes that, under law, regulation, and other authority,
such a discharge is “under honorable conditions.”


                                                  2
         Case 1:18-cv-01551-ESH Document 92 Filed 05/07/19 Page 8 of 31



       harm to reputation; and

       anxiety that accompanies all of the above.2

        These harms were preventable. At a minimum, the Army’s own regulations (had they been

followed) are designed to provide the (currently-absent) notice, process, and clarity of action. And,

in the aftermath of the regulatory violations, some of these harms could have been mitigated by

fully and actually reinstating the soldiers, clearly revoking the prior discharge orders/actions, and

ensuring that the affected soldiers are provided the requisite processing moving forward.3

        Defendants now seek to capitalize on the chaos they created to defeat class certification,

claiming that “even if Plaintiffs were to prevail in this action, it would be unclear as to which

proposed class members would be entitled to relief,” Dkt. 89 at 1. That argument is illogical. Each

class member would be entitled to the relief being sought here. Defendants cannot avoid class

certification by claiming that they will have a hard time identifying whether a MAVNI soldier

received the requisite due process. Defendants had no difficulty targeting these soldiers for

summary discharge actions. And to the extent they face challenges figuring out who they

discharged in this manner (a claim that seems implausible and in any event is entirely unsupported

at this juncture), that can be addressed as part of the remedy or relief and does not pose an

impediment to class certification.

        Given the hundreds of affected MAVNI soldiers and the commonality of their claims (i.e.,

as victims of involuntarily discharge actions without requisite process), class action treatment is



2
    Note that these harms are not being addressed by the Government voluntarily, even though
Defendants are on notice of them. Defendants’ assertion that such issues will be cured through a
soldier’s direct point of contact in the military has proven untrue.
3
    In this regard, it is worth noting that soldiers who were subject to discharge actions on the basis
of an adverse MSSR or MSSD and would have been fully discharged or remained discharged, but
for this lawsuit, have now received favorable MSSDs once the Army reviewed their cases.


                                                  3
          Case 1:18-cv-01551-ESH Document 92 Filed 05/07/19 Page 9 of 31



an appropriate vehicle to litigate and remedy Defendants’ unlawful behavior.4 Indeed, the notion

that each of these hundreds of soldiers would have to launch individual lawsuits to challenge the

same summary discharge policy is precisely what class action status is meant to avoid.

                                          ARGUMENT

    I.      The “Sub-Class 1” Claims Are Ripe, and Their Review Should Not Be Postponed

         As Defendants appear to acknowledge, the standard for ripeness involves examining and

balancing two factors: (1) the hardship to Plaintiffs (and putative class members) of withholding

consideration of their claims, and (2) the fitness or suitability of the issues for judicial decision

(e.g., whether the Court or Defendants would benefit from postponing review in order to allow for

sufficient “crystallization” of the policy in question). Dkt. 89 at 10-11. Here, Plaintiffs’ and the

putative class members’ interests in prompt adjudication of the legal issues impacting them

outweigh any interest by Defendants in “crystallizing its policy” through further implementation.

The October 26 Policy has been issued and is a final agency action, and the negative impact of

Defendants’ Policy and the related practice already is being felt by certain Plaintiffs and the

putative sub-class 1 members. Moreover, the October 26 Policy is facially defective and no further

implementation of the policy or postponement of this litigation will change the pure legal questions



4
    It is worth noting that while Defendants first strenuously opposed class certification in the
related Nio and Kirwa cases, they now frequently point to those class actions as a basis to prevent
any individual MAVNI’s lawsuit, claiming that the individual soldier’s claims necessarily overlap
with the Nio case. Here, Defendants may be gambling on the prospect that if class certification is
denied, many putative class members will not have the wherewithal or resources to challenge the
Defendants’ summary discharge policies and practices individually, meaning that most of the
Army’s summary discharge activity would go unchallenged. Yet, as noted above, any such
hardship just bolsters the case for class action status here. See DL v. Dist. of Columbia, 302 F.R.D.
1, 11 (D.D.C. 2013) (factors to be considered in class certification include “financial resources of
class members, the ability of claimants to institute individual suits, and requests for prospective
injunctive relief which would involve future class members” (quoting Robidoux v. Celani, 987
F.2d 931, 936 (2d Cir. 1993)).


                                                 4
        Case 1:18-cv-01551-ESH Document 92 Filed 05/07/19 Page 10 of 31



before the Court. At the same time, postponement will exacerbate the harm these soldiers are

facing due to (1) their lack of full reinstatement, (2) the fact that the Army has not fully revoked

the discharge actions (or provided evidence of such revocation), and (3) the Army’s continued

refusal to treat these soldiers as current military service members.

           A. Sub-Class 1 Members Exist and Are Suffering Real and Serious Hardship

       Defendants argue that sub-class 1 is “devoid of members,” claiming that soldiers subject

to the October 26 Policy have not been discharged, have had their discharges revoked,5 or are

subject to reinstatement offers,6 and thus “have not suffered an injury in fact” and have “articulated

no hardship.” Dkt. 89 at 12-13, 18. Defendants are wrong and their assertions convey an ignorance

or indifference to the suffering of these soldiers. Even assuming that some soldiers were not

“officially” or “fully” discharged, that two soldiers have had their discharges revoked, and that

other soldiers have been offered reinstatement under the October 26 Policy, the injuries to these

proposed class members continue, including the following:7


5
    Defendants’ assertion that only two MAVNI soldiers have had their discharges revoked is
contradicted by the Nio class report, which identifies many discharge revocations. Perhaps
Defendants mean to say that Plaintiffs Calixto and Djohi had their discharges revoked without the
reinstatement offer process, but it is problematic that many MAVNI soldiers never have received
discharge revocation orders and still are being treated, by Army personnel and USCIS, as if they
are discharged.
6
    Defendants’ comment about a soldier “fail[ing]” to respond to a reinstatement offer, Dkt. 89
at 12, is unsupported and suspect. Defendants should have to specify who was offered
reinstatement and how that offer was communicated to any soldier who supposedly “failed” to
respond. To borrow a phrase from Defendants (and use it in an appropriate context), claiming that
a soldier has “chosen to waive” the process offered under the October 26 Policy and has “indicated
that she does not wish to be reinstated,” id. at 12, when there is no proof that the soldier ever
received the reinstatement offer is “no due process at all,” id. at 18.
7
    Plaintiffs will provide the Court with supporting documentation, including declarations, of
each described harm upon request. However, some of the harms are described in the declarations
already filed by the Plaintiffs in this case. See Dkt. 20 at Djohi Decl. ¶¶ 20-23; W. Li Decl. ¶¶ 17-
18; Z. Li Decl. ¶¶ 13-14; Lu Decl. ¶¶ 25-28; Sambe Decl. ¶¶ 22-25; Qu Decl. ¶¶ 20-23. Because
Plaintiffs and putative sub-class 1 members have not been fully reinstated, have not had the
discharge actions taken against them revoked, and have not been provided clear proof that they are


                                                  5
        Case 1:18-cv-01551-ESH Document 92 Filed 05/07/19 Page 11 of 31



      One putative class member has been criminally indicted for allegedly making false

       statements to USCIS relating to her purported military discharge or separation. This

       individual never received a copy of a USARC discharge order and should have received a

       reinstatement offer had she been “fully” or “officially” discharged because she was told

       that the USAREC discharge activity against her was due to her background checks.

      Some putative sub-class 1 members are being treated as pariahs by their point of contacts

       in the Army, who refuse to communicate with these soldiers. This is despite Defendants’

       claim that all of these individuals are currently serving soldiers who either have not been

       fully discharged or, if fully discharged, have been offered reinstatement.

      Many putative class members have been barred from drilling, including where one MAVNI

       was threatened with police involvement when he tried to attend drill. Supposedly, the unit

       took this action because the MAVNI’s N-426 said the same thing that many of the putative

       class members’ N-426s say: The soldier has served honorably but “derogatory information

       has been found to require separation.” This individual appears on the Nio reporting as

       having a “non-recommend” MSSD but not being the subject of a final “official” discharge

       by the Army. The Army already is treating him as if he has been discharged.

      Other proposed class members are concerned that they will face disciplinary or adverse

       personnel action if they do not drill. In October 2018, a named Plaintiff received a warning

       letter from her unit (after she had received a USAREC discharge order), claiming that she

       had unexcused absences and that under AR 135-191 she was required to attend all

       scheduled unit training assemblies. Notably, in the Nio reporting, she also is identified as



currently-serving members of the military, many of the described harms in these previously-filed
declarations remain applicable, even nine months later and post-October 26 Policy.


                                                6
        Case 1:18-cv-01551-ESH Document 92 Filed 05/07/19 Page 12 of 31



        having a non-recommend MSSD but not being the subject of a final “official” discharge

        by the Army. These MAVNIs are left to guess as to the right course of action and are in a

        classic “Catch-22” situation.

       Similarly, certain Plaintiffs and putative class members still face Defense Financial

        Accounting Services (“DFAS”) invoices and the threat of debt collection and credit ruin

        for allegedly drilling (and receiving Army pay as a result) beyond their supposed discharge

        dates, even as Defendants claim that they were never discharged from the Army but simply

        had a training reservation cancelled.8

       Some Plaintiffs and putative sub-class 1 members, including MAVNIs whom Defendants

        claim were never “officially” discharged, have experienced lapses in their medical

        insurance coverage (through the military) because of the Army’s discharge activity.

       Some Plaintiffs and putative sub-class 1 members had their military-issued Common

        Access Cards (“CAC”) taken away or disabled, leaving them with no proof that they are

        current military members, no access to base, and no access to certain electronic systems

        where their military records are maintained.

       Without proof of their current military status, MAVNIs find themselves at greater risk of

        deportation and removal proceedings. And, it is no longer just “fully” or “officially”

        discharged MAVNIs who are the subject of removal proceedings – “currently-serving”

        MAVNIs who have sought asylum have had their applications initially denied and removal

        proceedings initiated.



8
    Defendants have failed to communicate clearly with DFAS, USCIS, and the rest of the Army
that these soldiers have not been and/or are not currently discharged. Consequently, agency
personnel are not listening to the soldiers and do not even accept Defendants’ filed statements in
this case and the related cases as “proof.”


                                                 7
        Case 1:18-cv-01551-ESH Document 92 Filed 05/07/19 Page 13 of 31



       MAVNIs are unable to gain protection and work authorization through “Deferred Action”

        because USCIS will not recognize that they remain in the military.

       MAVNIs do not know whether they have been discharged, whether they will be offered

        reinstatement, whether any discharge will be “revoked,” why they are in line for discharge,

        or whether they will have the chance to respond to those alleged grounds.

       Because of the above, all Plaintiffs and putative class members are left uncertain and

        anxious about their futures.

These are non-speculative injuries in fact suffered by Plaintiffs and putative class members.

        These injuries could be redressed by a favorable decision in this case because the injuries

are the result of Plaintiffs and the putative sub-class 1 members having been subjected to some

type of discharge activity by the Army,9 even if not “officially” discharged at this time. In other

words, they are suffering the consequences of being “effectively” or “de facto” discharged.

Duggan v. Bowen, 691 F. Supp. 1487, 1509 (D.D.C. 1988) (“There is no better party to challenge

the agency’s policy than this class of aggrieved individuals. If defendants are arguing that there is

no party that can challenge their administrative policies, that argument is rejected. . . [The agency]

must be held accountable for its actions. It is not above the law.” (emphasis in original)).

           B. Reviewing the Adequacy of the October 26 Policy Now Does Not Harm the
              Army, and the Harm to Plaintiffs and Putative Class Members Outweighs Any
              Interest of Defendants in Postponement

        Defendants claim that the Army would benefit from the postponement of review on the

idea that it would allow the Army to actually consider MAVNI recruits prior to discharge in the



9
    Defendants, in this and related actions, have admitted that the MSSR, MSSD, and USAREC
“training cancellation” are all steps in an “uncharacterized” discharge continuum. See, e.g., Nio,
March 20, 2019 Tr. 17:7-20 (the discharge characterization “follows on the heels” of these other
steps).


                                                  8
        Case 1:18-cv-01551-ESH Document 92 Filed 05/07/19 Page 14 of 31



hopes of accessing those soldiers to the next level (e.g., BCT in most instances) and “possibly

allowing MAVNIs to continue serving.” Dkt. 89 at 17. But nothing in Plaintiffs’ challenge seeks

to restrict MAVNIs from continuing to serve or from the Army reconsidering their ill-founded

MSSR/MSSD/NSD/discharge decisions for MAVNIs.

       The examples identified by the Army only support Plaintiffs’ case for immediate review.

Without their status as named Plaintiffs in this litigation, Plaintiffs Izudike, Udeigwe, and Lu

would not currently be in the Army and “cleared” for further accession. Defendants admit as much

by stating that “the Army has taken steps since the beginning of this litigation to access three

named plaintiffs.” Dkt. 89 at 17 (emphasis added).

       Moreover, it is not clear why Defendants would offer these three examples in a section

calling for the Court to take a hands-off, postponement approach with respect to the October 26

Policy. SPC Lu never received a negative MSSD and was never subject to the October 26 Policy.

Plaintiffs Udeigwe and Izudike never received adverse MSSR Notices and thus never provided

any “mitigating” information under the October 26 Policy. In other words, these Plaintiffs should

not be touted as justification for allowing the October 26 Policy to play out or proceed to full

implementation, as Defendants suggest. Instead, their experiences bolster Plaintiffs’ contention

that had the military given these Plaintiffs and other MAVNI soldiers the process due under the

law in the first instance, the military would have realized that the discharge actions were wholly

unwarranted. Absent a similar spotlight on the putative class members, through class certification

(including for putative class members in sub-class 1) and on-going litigation, there is no reason for

anyone to have confidence that Defendants’ approach will be as “quick” or as favorable for the

vast majority of affected MAVNIs.




                                                 9
        Case 1:18-cv-01551-ESH Document 92 Filed 05/07/19 Page 15 of 31



       The Army already has “postponed” this litigation on multiple occasions: First, with its

purported revocation of Lucas Calixto’s discharge but refusal to extend that relief to other

wrongfully discharged MAVNI soldiers; second, with its “suspension” of discharge actions (which

the Court and Plaintiffs later learned was only a limited suspension10); third, with its development

of a new policy that led to another complaint amendment and a renewed class certification motion;

fourth, with its eleventh-hour request to defer briefing on the class certification motion; and, now,

with its mishandled “implementation” of the October 26 Policy. As admitted in their Opposition,

Dkt. 89 at 17, and in this and related actions, the pace for supposed full implementation of the

October 26 Policy would involve this Court “postponing” review of these issues (while Plaintiffs

and putative class members suffer from “effective” discharge treatment) for another year or more.

See Nio, 3/20/2019 Tr. 44:4-7 (Government admitted that “once they start to send out the

notifications” the pace “will probably be around 30 a week or so.”); 3/27/2019 Tr. 4:1-10 and 5:18-

20 (Government acknowledged that there were approximately 1,000 soldiers in need of

notification); see also Dkt. 84 at 1; Dkt. 89 at 17 (“the Army has just recently re-notified 30

MAVNI recruits”). Since the October 26 Policy was issued, Defendants have sent out only thirty

adverse MSSR notices. And, they have not completed the steps of the October 26 Policy for a

single MAVNI soldier. Clearly, so-called “full implementation” is not on the horizon, let alone at

the Court’s doorstep. All told, Defendants effectively have postponed judgment in this case by

ten months already, and they offer no end-date for the current proposed postponement.

       Leaving these soldiers in limbo, and in harm’s way, for an indefinite period of time is not

justified. Months ago in this case, the Court noted that any postponement of litigation is dependent



10
    The Court warned Defendants that such behavior results in the Court questioning their
credibility. Oct. 17, 2018 Tr. 81:4-8.


                                                 10
        Case 1:18-cv-01551-ESH Document 92 Filed 05/07/19 Page 16 of 31



on Plaintiffs and putative sub-class 1 members being “reinstated pending the outcome of this

litigation.” The Court then cautioned that, “If that’s not happening, then I have a problem on my

hands[.]” 10/17/2018 Tr. 46:24-47:5. Plaintiffs submit that the Court does now have a problem

on its hands. Thus, even if the Army had legitimate interest in further postponement, that interest

easily is outweighed by the harm that Plaintiffs and putative class members face (as described

above) without true reinstatement and revocation of any prior discharge orders.

           C. Postponement Would Not Benefit the Court, and the State of the
              Administrative Record Is Irrelevant to the “Ripeness” Question

       Third, Plaintiffs suggest that the Court would benefit from postponing review of the

October 26 Policy given that “[t]he administrative record relative to the policy is incomplete.”

Dkt. 89 at 17. But the October 26 Policy was issued by the Army on October 26, 2018, and the

administrative record for that decision must, by definition, be complete. If Defendants now

contend that each putative class members’ MSSR/MSSD/NSD and discharge activity and all

related documentation necessarily are part and parcel of the story here, Defendants should produce

that information (or at the very least a listing of those documents to date) to Plaintiffs’ counsel and

the Court. Under the Local Rules, Defendants were required to provide that listing in January

2019 with their motion to dismiss, LCvR 7(n), and Defendants recently promised to provide the

administrative record listing no later than the end of this month. In an April 22, 2019 email among

counsel, Defendants made that promise to “file the certified list within 30 days of filing the

Answer,” without any mention of administrative record incompleteness, only one day before they

filed their Opposition claiming incompleteness as a justification for postponement.              And,

Defendants have not contacted Plaintiffs to clarify or adjust that promise. Thus, the excuse that

the administrative record is too incomplete to allow review is not well founded.




                                                  11
        Case 1:18-cv-01551-ESH Document 92 Filed 05/07/19 Page 17 of 31



       In addition, Plaintiffs have both “arbitrary and capricious” challenges under the

Administrative Procedure Act and Constitutional challenges, including equal protection

challenges, which allow for discovery beyond the agency administrative record. There is no reason

to postpone the entire case because of alleged “administrative record” incompleteness, particularly

if discovery could and should be proceeding in the meantime.

           D. The October 26 Policy Is a Reviewable Final Agency Action, Even Without
               Full Implementation, Including Because It Is Facially Unlawful

       Defendants assert that any challenge to the October 26 Policy is premature and that this

Court cannot certify a class because of the on-going implementation of the October 26 Policy.

Dkt. 89 at 14. Defendants are mistaken. Agency policies do not have to be fully implemented in

order to be challenged. The policy itself is a final agency action. See Ciba-Geigy Corp. v. EPA,

801 F.2d 430, 435-37 (D.C. Cir. 1986) (finding complaint raised “a pure legal question as to what

procedures [the agency] was obliged to follow” with respect to a party’s right to a hearing and

explaining that “[o]nce the agency publicly articulates an unequivocal position ... and expects

[parties] to alter their primary conduct to conform to that position, the agency has voluntarily

relinquished the benefit of postponed judicial review”). If implementation was a requirement,

agencies would drag out implementation so that no policy could ever be challenged, or at least not

before the harm to those impacted is irreparable and great. If Defendants were right, this Court

would not have allowed the parties to litigate the Nio or Kirwa cases.

       Beyond that, the October 26 Policy is challengeable on its face, especially given recent

admissions by Defendants. The Complaint alleges that certain military regulations and instructions

provide the due process requirements for these soldiers’ discharges. With respect to sub-class 1

particularly, the Complaint includes reference to DoDI 5200.02 and AR 380-67. See e.g. Dkt. 1

at ¶¶ 17-19, 20-25, 29, 31, 33-34, 37; Dkt. 89 at 9 n.5 (Defendants admit that Plaintiffs claim in



                                                12
        Case 1:18-cv-01551-ESH Document 92 Filed 05/07/19 Page 18 of 31



the Complaint that individuals who receive unfavorable MSSDs are to be processed in accordance

with DoDI 5200.02 and AR 380-67).11 Defendants now contend that the October 26 Policy

intentionally omits any reference to these procedures and that they do not apply. Dkt. 89 at 8 n.3,

9 n.5. This alone is a basis for challenging the October 26 Policy, and one where it does not make

sense to wait for the policy to be “fully implemented” as the Court’s merits decision should result

in Defendants having to start over (again) with their MSSR Notice process – which cannot possibly

be in the best interest of Defendants who value the most “efficient” process, Nio Dkt. 246 at 1.

And it is not in the best interest of MAVNIs, whose lives (including their naturalization

applications) currently are on hold while the Army figures out how to make MSSDs. Duggan v.

Bowen, 691 F. Supp. at 1509 (finding the case ripe for review and noting that “[p]eople like

plaintiffs [ ], who are seriously harmed by defendants’ policy, and have no means to challenge

that policy within the agency, cannot simply be consigned forever to ride the merry-go-round.”).

       The present question of “ripeness” is resolved by the facts pled in the Complaint and

Defendants’ admissions that the October 26 Policy does not provide these procedures.

Defendants’ attempt to draw distinctions between the MSSD and NSD process to justify their

DoDI 5200.02 and AR 380-67 due process failures, Dkt. 89 at 8 n.3, are (1) arguments that should

be tested in litigation and not a “ripeness” challenge, (2) not supported by any legal or factual

citations, and (3) disproven by Defendants’ own documents and statements. Although it is not

necessary for the Court to delve further into the merits at this stage, Plaintiffs will establish that

the Army’s policy of denying MAVNI soldiers the due process requirements found in DoDI

5200.02 and AR 380-67 should be set aside, not only because a plain reading of these military



11
       This also puts to rest any claim by Defendants that the Complaint does not include a “proper
challenge.” See also Section I.E. below.


                                                 13
       Case 1:18-cv-01551-ESH Document 92 Filed 05/07/19 Page 19 of 31



authorities would have them apply to Plaintiffs and putative class members, but also because

Defendants have admitted their application to MAVNIs, including DTP and DEP MAVNIs.

      DoDM 5200.02 has been referenced in the adverse MSSR notices (original and revised)

       sent pursuant to the October 26, 2017 memo. See, e.g., Dkt. 70-1.

      In the Government reporting filed in the Nio case, DoD/Army listed AR 380-67 as the

       “authority” for the coded “JDK” or “Military Personnel Security Program” discharges,

       including for at least 8 Nio class members who are DTP soldiers. Nio, Dkts. 247-2 and

       247-3. This same “JDK” coding was found on the discharge orders of Plaintiff Calixto

       and other putative class members. See, e.g., Dkt. 2-2.

      Both NSDs and MSSDs are included on the “MAVNI/LPR FY17 Policy Flow 1 Bite”

       chart, including where one step in the process is described as “MSSD-R Positive NSD

       (Eligibility).” See, Nio, Dkt. 154-10 at 2.

      DoD has represented in court proceedings that all MAVNI soldier positions are national

       security positions. See Nov. 28, 2018 Trial Testimony of Stephanie Miller 125:1-15,

       Tiwari v. Mattis, No. C17-00242-TSZ (W.D. Wash.) (“Q. You referred to a national

       security position. What is a national security position? A. A national security position are

       all positions within the uniformed military services .… Q. And do individuals who enlist

       in the military via the MAVNI program hold national security positions? A. They do.”). If

       a MAVNI receives a negative MSSD, he or she loses the national security position. If a

       MAVNI receives a positive MSSD, he or she is allowed to remain in the national security

       position (and the NSD is just pro forma at that point). Nio March 20, 2019 Tr. 9:15-10:5.




                                                 14
        Case 1:18-cv-01551-ESH Document 92 Filed 05/07/19 Page 20 of 31



       The October 26 Policy also is ripe for review because the revised MSSR notices12 being

sent are deficient. The revised MSSR notices reference pages from an underlying report, such as

the counterintelligence focused security review report (“CI” or “CIFSR”) but do not provide the

MAVNI soldier with language from those pages, excerpts from those pages, or copies of the

underlying report. When one MAVNI soldier recently requested a copy of her report, she was

informed that she would have to gain access to the report through a FOIA request. Surely due

process requires that a soldier be provided the information being used as the basis for negative

national security determination or discharge action, as the Complaint alleges. See e.g., Dkt 1 at ¶

22 (the MAVNI must be provided with “a comprehensive and detailed written explanation of the

basis for the unfavorable determination… and provide an explanation of the kinds and types of

information they could provide to support their appeal.”). Telling a soldier that he/she must make

a FOIA request is not adequate process. Indeed, such requests rarely (if ever) lead to the provision

of material within the soldier’s allowed MSSR response time of thirty days, such reports provided

through FOIA often do not have pagination that matches that referenced by Defendants in the

MSSR/MSSD/NSD process, and any information gained through FOIA often is redacted from a

soldier’s view (while the same information would have to be provided to the soldier under the

military authority Plaintiffs cite in their Complaint).

       Again, the October 26 Policy can and should be reviewed now to prevent further harm to

the soldiers and further delays caused by the Defendants’ repeated misguided “fixes” and do-overs.

           E. This Court Already Determined That the Complaint Is Not Deficient

       Defendants refer to their denied Motion to Dismiss to support their claim that the sub-class

1 issues are not “fit” for review because Plaintiffs’ claims are a “moving target” and that there is


12
    These are revised versions resulting from Plaintiffs’ notification of the deficiencies in the
original versions to Defendants in January 2019.


                                                  15
        Case 1:18-cv-01551-ESH Document 92 Filed 05/07/19 Page 21 of 31



not a “proper challenge” within the Second Amended Complaint. Dkt. 89 at 13-14. Because those

arguments already have failed before this Court and received no elucidation in Defendants’

Opposition, Plaintiffs reference their opposition to the Motion to Dismiss (Dkt. 78-1 at 1-3) as

well as the references above to the Complaint allegations challenging Defendants’ failure to

provide the process described in various military authorities.

           F. Defendants’ Knowledge of USCIS’s Treatment of “Uncharacterized”
              Discharges Requires Prompt Review of Defendants’ Discharge “Process”

       Defendants need to promptly address the fact that USCIS is treating “uncharacterized”

discharges as something less than “under honorable conditions” discharges. If not before, since

March 2019, the Army has been on notice of USCIS’s policy in this regard. Nio, March 20, 2019

Tr. 106:3-22. Given that policy, the level of process due to these soldiers, all of whom are slated

to receive “uncharacterized” discharges, has been raised. While the October 26 Policy outlines a

path to an “uncharacterized” discharge, it does not provide the process rights required under 10

U.S.C. § 12685 and DoDI 1332.14 for soldiers who will be subject to discharges that are treated

as something less than honorable.13

                                           ***
       Here, where Defendants are on notice of the injuries being suffered by Plaintiffs and

putative sub-class 1 class members, even under the October 26 Policy, due to the Army’s and

others’ treatment of these soldiers as “effectively” discharged or “de facto” discharged, and where

Defendants have done nothing to prevent or remedy those hardships, there is no justification for

further postponement of review of Defendants’ October 26 Policy and related discharge practices.

Duggan v. Bowen, 691 F. Supp. at 1510 (“Defendants also argue that plaintiffs’ claims are not ripe


13
    Note that MAVNI DEP soldiers also are “members of a reserve component” per their
enlistment contracts. See Ex. 1. Thus, any statutory and regulatory rights for reservists apply to
both DTP and DEP MAVNI soldiers.


                                                16
          Case 1:18-cv-01551-ESH Document 92 Filed 05/07/19 Page 22 of 31



for judicial review because further administrative proceedings are necessary to develop the facts

[and] plaintiffs have alleged no present, direct and immediate injury that would warrant judicial

review. . . . without the acquiescence of the leadership of [the agency], the agency’s administrative

process is incapable of providing the relief sought by plaintiffs. [The agency’s] policy is final.

Further processing of individual cases would serve no purpose but to cause plaintiffs further

irreparable harm. This case is ripe.”).

    II.       The Court Should Grant Class Certification

          This action presents a central question common to hundreds of putative class members and

Plaintiffs:    Can the Army lawfully discharge MAVNI soldiers – through an involuntary

administrative discharge without a characterization – without following the mandatory procedures

laid out in Army and DoD Regulations and without otherwise affording discharged soldiers the

process that is due under the U.S. Constitution? Addressing this key question through class

certification will promote judicial economy and the efficient use of party resources. Each Rule

23(a) requirement – numerosity, commonality, typicality, and adequacy – is present here, as

demonstrated in Plaintiffs’ class certification motion. See Dkt. 62. The requisite Rule 23(b)

requirement also is present because separate actions by individual class members could lead to

inconsistent and varying adjudications and, alternatively, final injunctive and declaratory relief is

appropriate and would apply to the class as a whole. Dkt. 62 at 15-18.

              A. Plaintiffs’ Class Certification Request Is Appropriate and Does Not
                 Improperly Implicate a Merits Decision

          Defendants argue that the Court should not certify the Class because doing so would

require the Court to “decide the merits of the case even before the issues have been properly

litigated.” Dkt. 89 at 22. But there is nothing improper with the merits being implicated in class

certification. Instead, a class certification “analysis will frequently entail ‘overlap with the merits



                                                  17
        Case 1:18-cv-01551-ESH Document 92 Filed 05/07/19 Page 23 of 31



of the plaintiff’s underlying claim.’ That is so because the ‘class determination generally involves

considerations that are enmeshed in the factual and legal issues comprising the plaintiff's cause of

action.’” Comcast Corp. v. Behrend, 569 U.S. 27, 33-34 (2013) (quoting Wal-Mart Stores, Inc. v.

Dukes, 564 U.S. 338, 351 (2011)) (finding error in court’s refusal to entertain certain arguments

as to class certification because they would also be pertinent to the merits determination).

       Indeed, the validity of the forty-five-year-old case that Defendants rely on in their argument

on this point, Eisen v. Carlisle & Jacquelin, 417 U.S. 156 (1974), has been questioned in light of

the more recent Supreme Court precedent (explicitly providing for a look beyond the pleadings

and into the merits as necessary) in Comcast and Wal-Mart. See, e.g., Manker v. Spencer, 329

F.R.D. 110, 116 (D. Conn. 2018) (“Since … Eisen, this rule has evolved to recognize that class

certification analysis may sometimes require a Court to resolve a merits dispute.”); Gutierrez v.

Johnson & Johnson, 467 F. Supp. 2d 403, 407 (D.N.J. 2006) (“in later cases, the Supreme Court

has moved away from” Eisen).

       In addition, Defendants’ argument that a class cannot be defined with reference to the

unlawful action visited upon them (because it is a merits question as to whether it was unlawful)

is wrong. See, e.g., Ramirez v. United States Immigration & Customs Enf’t, 338 F. Supp. 3d 1, 49

(D.D.C. 2018) (rejecting argument that class could not be defined – “superficially, at least – by

reference to success on the merits of Plaintiffs’ claims”). Plaintiffs are alleging that, as MAVNI

soldiers subject to receipt of “uncharacterized” discharges, they have been the target of summary

discharge actions, which denied them due process. There is nothing improper in defining the class

in the same way that Plaintiffs identify themselves in the Complaint. Moreover, if the class

definition was not limited to soldiers alleging that discharge activity against them was without due




                                                18
        Case 1:18-cv-01551-ESH Document 92 Filed 05/07/19 Page 24 of 31



process, there is little doubt that Defendants would use that as an excuse to claim that the class

definition is too broad and that class members and Plaintiffs are not similarly situated.

           B. Sub-Class 1 Members Exist

       Defendants claim that all soldiers subject to MSSD discharge actions and thus subject to

the October 26 Policy currently are serving in the Army because they (1) were never “officially”

or “fully” discharged, (2) had their discharges revoked (Plaintiffs Calixto and Djohi only), or (3)

have been offered (or purportedly will be offered) reinstatement. Dkt. 89 at 24-25. For the reasons

discussed in Section I.A. above, Defendants’ claim does not void the putative sub-class 1.

Defendants offer no proof for their statements that the individuals in their self-defined categories

cannot be class members, while Plaintiffs have identified a host of incidents illustrating that

soldiers in the proposed sub-class 1 are not being identified as currently-serving soldiers and are

suffering harms from being “effectively” or “de facto” discharged.

           C. There Are “Live” Claims, and Named Plaintiffs Are Adequate Class
              Representatives

       While Defendants cite to R.I.L.-R v. Johnson for the proposition that “[t]he plaintiffs must

also show that a named plaintiff has a live claim,” Dkt. 89 at 20, the case stands for the exact

opposite principle. In R.I.L.-R, the court provisionally certified a class even though the named

plaintiffs’ claims were moot at that stage. 80 F. Supp. 3d 164, 183 (D.D.C. 2015) (“The period of

allegedly unlawful detention at issue in this case is weeks or months — i.e., the period between

ICE’s initial denial of release and the point at which detained families are able to obtain IJ

redeterminations. This period, while significant enough to create a cognizable injury, is too short

for a court to be expected to rule on a certification motion. So long as the policy remains in effect,

moreover, new asylum-seeking families are subjected to allegedly wrongful detention. The class

population as a whole thus retains a continuing live claim.” (internal citations omitted)). In Powell



                                                 19
        Case 1:18-cv-01551-ESH Document 92 Filed 05/07/19 Page 25 of 31



v. McCormack, the other case cited by Defendants for this same proposition, the court found that

the litigation (which was not a putative class action) should not be dismissed as moot because the

plaintiff still had an unresolved challenge to an allegedly unconstitutional government act even

after the congressional exclusion of the plaintiff at the heart of the claims had expired (such that

he was reinstated to his seat). 395 U.S. 486, 498 (1969).

       The nub of Defendants’ argument appears to be that if a Plaintiff is “currently serving,”

then he or she has no remaining claim. See Dkt. 89 at 24. But that is not so. This Court previously

noted the following in response to the very same argument by Defendants: “No one is mooted. ...

They’re not mooted. They’re not dismissed. They’re still plaintiffs.” 10/17/2018 Tr. 71:7-10.

Even so-called “currently serving” Plaintiffs already have suffered injury by being subjected to

summary discharge actions (at least once) by Defendants, and Defendants’ giving themselves a

second bite at the discharge apple does not erase this original injury. MAVNI soldiers who have

been “reinstated” can continue to seek relief in the form of declaratory judgment for their previous

injuries. See Garza v. Hargan, 304 F. Supp. 3d 145, 159 (D.D.C. 2018) (explaining that a court is

still able to grant relief to a named plaintiff who was previously injured by a policy because “the

court is able to grant relief in the form of a declaration and permanent injunction addressing [the

injurious] policy for the entire class”). See also Del Monte Fresh Produce Co. v. United States,

570 F.3d 316, 321 (D.C. Cir. 2009) (“[A] plaintiff’s challenge will not be moot where it seeks

declaratory relief as to an ongoing policy.”).

       The fact that Defendants only now have overturned the improper discharge activity taken

against some of the Plaintiffs, after Plaintiffs challenged the discharge activity, does not insulate

Defendants from judicial review of their underlying policy that would leave each and every

similarly-situated MAVNI soldier in the position of appealing the discharge activity taken against




                                                 20
        Case 1:18-cv-01551-ESH Document 92 Filed 05/07/19 Page 26 of 31



them after the fact, rather than being given process in advance of the discharge. See Duggan v.

Bowen, 691 F. Supp. 1487, 1510 (D.D.C. 1988) (explaining that “[p]laintiffs are entitled to a fair

and accurate initial determination [from the agency and] should not be regularly put to the tedious

task of appealing to … overturn erroneous [ ] determinations” and that defendants’ persistence in

enforcing the challenged policy left the controversy “very much alive”). Indeed, attempts to moot

out a class representative prior to a ruling on certification cannot defeat class certification. See

Thorpe v. Dist. of Columbia, 916 F. Supp. 2d 65, 66 (D.D.C. 2013) (“[W]hen the ‘claims are live

when filed but moot before the adjudication of the class certification motion,’ courts have

recognized an ‘inherently transitory’ exception to mootness where ‘the population of the claimant

population is fluid, but the population as a whole retains a continuing live claim.’” (quoting

Newberg on Class Actions §§ 2:11, 2:13)); see also Nio v. United States Dep’t of Homeland Sec.,

323 F.R.D. 28, 30 n.1 (D.D.C. 2017) (“Two of the named plaintiffs have been naturalized, but that

does not render the claims of the class moot.”).

       Moreover, even putting aside Plaintiffs Sambe, Izudike, Lu, and Udeigwe, there is adequate

class representation.    This Court previously has observed, “All you need is one class

representative.” 11/14/18 Tr. at 34:21; see also id. at 44:9-11 (“All you’re looking for is a couple

of people … you need one or two per class.”); id. at 36:5-6; id. at 38:8-10. Plaintiffs Calixto,

Djohi, W. Li, F. Lu, and Qu remain subject to the October 26 Policy, a fact that Defendants admit,

Dkt. 89-2 at ¶¶ 8-10, 12, 14. Plaintiffs Z. Li and Dai remain discharged from the military and are

not subject to the October 26 Policy, another fact that Defendants admit, 89-2 at ¶¶ 11, 17.14




14
    In their Opposition, Defendants offer no proof or evidence that either one of these “sub-class
2” Plaintiffs was provided process in advance of the Army discharge action against him.


                                                   21
        Case 1:18-cv-01551-ESH Document 92 Filed 05/07/19 Page 27 of 31



       Finally, Defendants do not identify any true conflicts or any reason why these Plaintiffs or

their counsel would not litigate this case vigorously as a class action. Instead, Defendants repeat

that commonality and typicality do not exist because of factual differences between the soldiers.

Plaintiffs address those alleged factual differences below.

           D. Defendants’ False Distinction between DTP and DEP MAVNI Soldiers Does
              Not Defeat Commonality or Typicality

       Defendants argue that typicality is no longer satisfied because they have offered

reinstatement to the only named Plaintiff who is a DEP soldier. See, e.g., Dkt. 89 at 27 (“DEP

members cannot be a part of Plaintiffs’ proposed class because Plaintiff Lu cannot adequately

represent the class and is the only named Plaintiff who is also a DEP member”). Defendants omit

mention of the fact that SPC Lu’s reinstatement offer was extended only after she was added as a

named Plaintiff.15 But, more importantly, Defendants are wrong in their factual and legal

assertions about commonalities between DEP soldiers and the putative class.

       First, Defendants state, in an effort to distinguish DTP MAVNI soldiers from DEP MAVNI

soldiers, that “[DEPs] have not yet taken the oath of enlistment to join the Army,” Dkt. 89 at 7.

That statement is false. DEP soldiers have taken the oath of enlistment. Not only is the enlistment

oath expressly included in their written and executed enlistment agreements, see Ex. 1 at 2, but

DEPs also attended oath ceremonies.16 While Defendants try to diminish the standing of these

soldiers by referring to them as “recruits,” Defendants themselves admit that Army Regulations

and statutes that apply only to those “enlisted” in the military apply to DEP MAVNIs. See, e.g.,



15
    Defendants mistakenly claim that Plaintiffs have not identified any other proposed class
member with a claim common to that of SPC Lu. Dkt. 89 at 27. Defendants should have referred
to Plaintiffs’ briefing where Seongmin Kim was identified. See Dkt. 70 at 9 and Dkt. 73 at 5 n.5.
16
    For example, SPC Lu had an enlistment oath ceremony on the afternoon of January 19, 2016
in a room at the Miami MEPS.


                                                22
        Case 1:18-cv-01551-ESH Document 92 Filed 05/07/19 Page 28 of 31



Dkt. 89 at 7 (referencing to AR 135-178, which, by its title alone, applies to those “enlisted”), 4

n.1 (referencing 10 U.S.C. § 12013), 7 (referencing 10 U.S.C. § 513). Similarly, Defendants

misleadingly claim that “for all intents and purposes, [DEPs] are not serving in the Army.” Dkt.

89 at 7. Again, Defendants ignore DEP soldiers’ enlistment agreements, which include, inter alia,

the following provisions: (1) “I also understand that the period of time while I am in the DEP is

counted toward fulfillment of my military service obligation”; (2) the enlistment agreement “is

more than an employment agreement. It effects a change in status from civilian to military member

of the Armed Forces”; (3) a DEP soldier currently is serving in a reserve capacity but can be

ordered “to active duty” at any time (not only after graduation from BCT and AIT); and (4) a DEP

soldier is subject to the Code of Military Justice. See Ex. 1. Thus, Defendants’ attempts to

distinguish DEP soldiers from DTP soldiers on the basis of enlistment status fail.

       Second, the Court already has indicated that named Plaintiffs who are in the DTP may

serve as adequate representatives for DEP class members. See 11/14/18 Tr. at 44:23-24 (noting in

discussion of how to identify representatives for a class including DEP soldiers that “the other

alternative is they’re Nio or Kirwa class people [comprised of DTP MAVNIs]”); see also id. at

39:23-24. Plaintiffs’ claims, whether DEP or DTP, arise from the same conduct by Defendants

that provides the basis for all putative class members’ claims, namely, the Army’s failure to

provide mandatory process for MAVNI discharge determinations. Indeed, the Army itself does

not make any relevant distinctions between DEP and DTP soldiers in the October 26 Memo.

       Third, Plaintiffs do not define or limit their class to DEP and DTP class members. For

Plaintiffs, the class includes any MAVNI soldier who is subject to an “uncharacterized” discharge

and meets the other elements of the class definition. That would include DEP and DTP members,

but it also would include, particularly for sub-class 2, “former” DTP and DEP MAVNIs who are




                                                23
        Case 1:18-cv-01551-ESH Document 92 Filed 05/07/19 Page 29 of 31



subject to discharge actions while at BCT, AIT, or before they logged 180 days of active duty

service. Thus, Defendants’ attempt to distinguish DEP from DTP MAVNIs also is irrelevant

because the class is not limited only to those two groups.

           E. Defendants’ Focus on Distinctions Among the Reasons for Discharges Is
              Meaningless for Class Certification Purposes

       In arguing that the putative class members are “so factually diverse” because of the

supposed varied reasons for discharge, Dkt. 89 at 26,17 Defendants ignore the common due process

violation at issue, which is sufficient for class certification. See Ramirez v. United States

Immigration & Customs Enf’t, 338 F. Supp. 3d 1, 46 (D.D.C. 2018) (finding commonality

satisfied, despite different procedural postures and different statutory sources of authority for

individual class members’ detentions, because plaintiffs had identified a “single alleged practice”

– the failure to comply with a requirement – “that provides the basis for every class member’s

injury”). In the related Nio case, this Court stated:

       The Court acknowledges the factual variations among class members [including
       the need for individualized and fact-specific inquiries as to DoD background
       checks], but finds that they do not impact the overarching questions common to the
       class: (1) Do defendants have the legal authority to implement these policies and
       practices? (2) Did defendants implement their new policies and practices in
       accordance with the strictures of the APA? and (3) Do these policies and practices
       otherwise violate the Constitution, the APA, or other applicable law? As the
       Supreme Court has explained, even a single common question can satisfy the
       commonality requirement.




17
   In identifying a supposed “wide variety o[f] other reasons” for discharges, Dkt. 89 at 26 n.11,
Defendants overlook the lengthy hearings before this Court last Summer and Fall where
Defendants were unable to explain to the Court why Plaintiffs and putative class members actually
were discharged, why the coding for discharges did not reflect the supposed reasons, or how
anyone (including each soldier) was supposed to learn the actual grounds for any given discharge.


                                                 24
        Case 1:18-cv-01551-ESH Document 92 Filed 05/07/19 Page 30 of 31



Nio v. United States Dep’t of Homeland Sec., 323 F.R.D. 28, 32 (D.D.C. 2017). The same

questions identified by this Court in Nio apply here, and any factual differences between class

members do not restrict this Court’s ability to certify a class in this case.

        Likewise, the relief being sought by Plaintiffs and putative class members is

common. Despite Defendants’ claims otherwise, Dkt. 89 at 28, 34, this action only seeks to have

all putative Class Members afforded the due process to which they are entitled prior to discharge

activity against them, not to have this Court make any military personnel decision about whether

these individuals should actually be discharged at the end of that due process or not. Any need for

individualized discharge determinations by the Army does not defeat the commonality of the issues

actually before this Court. See Ramirez, 338 F. Supp. 3d at 48 (“While it is true that the statute

demands such individualized determinations, in this suit Plaintiffs challenge Defendants’ practice

of failing to comply with the statutory provision at all. They seek injunctive relief requiring only

such compliance. They do not seek a court order mandating any particular outcome with respect

to any particular [individual]. That individualized determinations must be made under the statute

does not preclude class certification.”); see also Littlewolf v. Hodel, 681 F. Supp. 929, 938 (D.D.C.

1988) (“Defendants argue that the Court has no power to order such relief and, therefore, the

requested alternative relief offers no ground for class certification. But the propriety of class

certification does not depend on the merits of the underlying suit; all the Court may consider is

whether the movant has met the requirements of Rule 23. Defendants’ argument, therefore, fails

to bolster its opposition to class certification.” (internal citation omitted)).

                                           CONCLUSION

        For these reasons, Plaintiffs’ Motion should be granted.




                                                   25
       Case 1:18-cv-01551-ESH Document 92 Filed 05/07/19 Page 31 of 31



Dated: May 7, 2019                 Respectfully submitted,
                                           /s/ Douglas W. Baruch
                                   Douglas W. Baruch (D.C. Bar No. 414354)
                                   Jennifer M. Wollenberg (D.C. Bar No. 494895)
                                   Kayla Stachniak Kaplan (D.C. Bar No. 996635)
                                   Neaha P. Raol (D.C. Bar No. 1005816)
                                   Katherine L. St. Romain (D.C. Bar No. 1035008)
                                   Fried, Frank, Harris, Shriver & Jacobson LLP
                                   801 17th Street, NW
                                   Washington, D.C. 20006
                                   Telephone: (202) 639-7000
                                   Facsimile: (202) 639-7003
                                   Email: douglas.baruch@friedfrank.com
                                   Email: jennifer.wollenberg@friedfrank.com

                                   Counsel for Plaintiffs




                                     26
Case 1:18-cv-01551-ESH Document 92-1 Filed 05/07/19 Page 1 of 4




                   Exhibit 1
Case 1:18-cv-01551-ESH Document 92-1 Filed 05/07/19 Page 2 of 4
Case 1:18-cv-01551-ESH Document 92-1 Filed 05/07/19 Page 3 of 4
Case 1:18-cv-01551-ESH Document 92-1 Filed 05/07/19 Page 4 of 4
